DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 57-038692 to Ikezaki (Machine translation provided by applicant has been used).
Regarding claim 1, Ikezaki discloses a screw compressor comprising: 
a rotor casing (fig. 3); 
a pair of screw rotors (fig. 3; male rotor 4 and female rotor, not shown; page labeled 4 of 7, line 22) disposed in the rotor casing and engaging with each other; and 
a movable portion (5, fig. 3;  page labeled 4 of 7, lines 27-30) disposed so as to be movable in a rotor shaft direction of the pair of screw rotors, 


Regarding claim 2, Ikezaki discloses the screw compressor according to claim 1, wherein the movable portion internally forms a cavity (see fig. 3; displaceable valve 5 forms a cavity) and wherein the liquefied liquid supply ports communicate with the cavity and are formed by through holes opening to an outer peripheral surface of the movable portion (see fig. 3).

Regarding claim 3, Ikezaki discloses the screw compressor according to claim 2, wherein the movable portion includes an extending portion (where the fluid is supplied to introduction hole 51; fig. 3) extending outside the rotor casing in the rotor shaft direction, wherein the screw compressor further comprises a drive portion (hydraulic piston 8, fig. 3; Page labeled 4-7, lines 26-28) driving the movable portion via the extending portion in the rotor shaft direction, and wherein the extending portion internally forms a liquefied liquid introduction space (via introduction hole 51, fig. 3) communicating with the cavity and linearly extending in the rotor shaft direction (see fig. 3).

Regarding claim 4, Ikezaki discloses the screw compressor according to claim 1, further comprising an internal volume ratio variable control valve (valve 5, fig. 3; page labeled 4-7, line 22) configured to control an internal volume ratio of the compressed gas sucked into the rotor casing, wherein the movable portion is constituted by a valve body of the internal volume ratio variable control valve.



Regarding claim 6, Ikezaki discloses the screw compressor according to claim 1, wherein the plurality of liquefied liquid supply ports (39, page labeled 5 of 7, line 18) are arranged in the rotor shaft direction.

Regarding claim 7, Ikezaki discloses the screw compressor according to claim 6, wherein the plurality of liquefied liquid supply ports are arranged toward at least a pre- discharge tooth groove space and a tooth groove space adjacent to the pre-discharge tooth groove space of the plurality of tooth groove spaces formed by the pair of screw rotors (page labeled 4 of 7, lines 32-38).

Regarding claim 8, Ikezaki discloses a refrigeration device comprising: 
a refrigerant circulation line (see fig. 2); 
a refrigeration cycle constituting device including the screw compressor according to claim 1 (see rejection of claim 1 above) and a condenser (15, fig. 2) disposed on the refrigerant circulation line; and 
a refrigerant liquid supply line (37, fig. 2) supplying a refrigerant liquid liquefied by the condenser to the movable portion.

Regarding claim 9, Ikezaki discloses the refrigeration device according to claim 8, wherein the movable portion is constituted by a valve body (chamber of valve 5, fig. 3) of a 
a temperature sensor (60, fig. 2; Page labeled 5 of 7, line 38-page labeled 6 of 7, line 6) detecting a temperature of a refrigerant gas discharged from the screw compressor; 
a flow-rate adjusting valve (14, 59, fig. 2; Page labeled 5 of 7, lines 31-33) disposed on the refrigerant liquid supply line; and 
a first controller (controller controlling the valve) controlling an opening degree of the flow-rate adjusting valve based on a detection value of the temperature sensor and controlling a temperature of the refrigerant gas discharged from the screw compressor (page labeled 5 of 7, line 29-page labeled 6 of 7, line 6).


Regarding claim 12, Ikezaki discloses the refrigeration device according to claim 8, further comprising an oil separator (11, fig. 2) separating oil from a refrigerant gas discharged from the screw compressor.

Regarding 14, Ikezaki discloses the screw compressor according to claim 2, wherein the cavity is configured to store the liquefied liquid in a liquid phase (liquid containing oil; last paragraph on page 4-7 of machine translation).

Regarding 15, Ikezaki discloses the screw compressor according to claim 2, wherein the movable portion includes: 
a first portion having the cavity (see fig. 3; displaceable valve 5 forms a cavity); and 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikezaki as applied to claim 8 above, further in view of US 2015/0093273 to Johnson et al (Johnson 1).

a temperature sensor (60, fig. 2; Page labeled 5 of 7, line 38-page labeled 6 of 7, line 6)  detecting a temperature of a refrigerant gas discharged from the screw compressor; 
a flow-rate adjustment valve (14, 59, fig. 2; Page labeled 5 of 7, lines 31-33) disposed on the refrigerant liquid supply line; and 
a second controller (controller controlling the valve) controlling an opening degree of the flow-rate adjusting valve based on detection values of the temperature sensor and the pressure sensor, and controlling a degree of superheat of the refrigerant gas discharged from the screw compressor (page labeled 5-7, line 29-page labeled 6 of 7, line 6).
However, Ikezaki does not explicitly discloses a pressure sensor detecting a pressure of the refrigerant gas discharged from the screw compressor; and
 that second controller controlling an opening degree of the flow-rate adjusting valve based on detection values of the temperature sensor and the pressure sensor.
However, Johnson 1 discloses use of pressure sensors (27, fig. 2; [34]) and temperature sensor (25, fig. 2; [34]) to adjust discharge flowrate ([34]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Johnson 1 with the device of Ikezaki and use a pressure sensor along with a temperature senor to control the flow rate adjusting device to operate the pump efficiently at varying load and operating conditions ([10], Johnson 1).

Regarding claim 13, Ikezaki discloses the refrigeration device according to claim 8, but does not explicitly disclose a hermetic motor driving the screw compressor, wherein the refrigerant liquid supply line is introduced to the movable portion via the hermetic motor.
However, Johnson 1 discloses a hermetic motor (30, fig. 2; [33], [50]) driving the screw compressor.
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Johnson 1 with the device of Ikezaki and use a hermetic motor to drive the screw compressor to operate the pump efficiently at varying load and operating conditions ([10], Johnson 1).
Once teachings of Johnson 1 are applied to the device of Ikezaki and a motor is added, the refrigerant liquid supply line will be introduced to the movable portion via the hermetic motor.

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikezaki as applied to claim 8 above, and further in view of US 2018/0356139 to Johnson et al (Johnson 2) .
Regarding claim 11, Ikezaki discloses the refrigeration device according to claim 8, further comprising: a flow-rate adjusting valve (14, 59, fig. 2; Page labeled 5 of 7, lines 31-33) disposed on the refrigerant liquid supply line; and a third controller controlling an opening degree of the flow-rate adjusting valve based position of the movable portion compressor (page labeled 5 of 7, line 29-page labeled 6 of 7, line 6).
However, Ikezaki does not explicitly disclose a position sensor detecting a position of the movable portion in the rotor shaft direction and that the third controller controlling an opening degree of the flow-rate adjusting valve based on a detection value of the position sensor.

Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Johnson 2 with the device of Ikezaki and add the position sensor so as to improve compressor efficiency by selecting a frequency at which to drive a compressor and adjusting mechanical unloader positions when capacity is greater than load ([4], Johnson 2).


Regarding 16, Ikezaki discloses a screw compressor comprising: 
a rotor casing (fig. 3); 
a pair of screw rotors (fig. 3; male rotor 4 and female rotor, not shown; page labeled 4 of 7, line 22) disposed in the rotor casing and engaging with each other; 
a movable portion (5, fig. 3;  page labeled 4 of 7, lines 27-30) disposed so as to be movable in a rotor shaft direction of the pair of screw rotors, the movable portion including liquefied liquid supply ports (39, fig. 3; page labeled 4 of 7, line 32; page labeled 5 of 7, line 18) configured to supply a liquefied liquid of a compressed gas toward tooth groove spaces formed by the pair of screw rotors; 
a flow-rate adjusting valve (14, 59, fig. 2; Page labeled 5 of 7, lines 31-33) configured to adjust an amount of the liquefied liquid supplied toward the tooth groove spaces; and 
a controller configured to control an opening degree of the flow-rate adjusting valve page labeled 5 of 7, line 29-page labeled 6 of 7, line 6).

However, Johnson 2 discloses use of position sensor to detect the position of a piston valve ([34]) and to control the varying load of the screw compressor ([34]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Johnson 2 with the device of Ikezaki and add the position sensor so as to improve compressor efficiency by selecting a frequency at which to drive a compressor and adjusting mechanical unloader positions when capacity is greater than load ([4], Johnson 2).

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.
Applicant argues that “Ikezaki fails to disclose or suggest every claimed feature because Ikezaki differs from the screw compressor of the invention of claim 1, which supplies ‘liquefied liquid of a compressed gas.’ More specifically, in Ikezaki, most of the fluid supplied to the rotor working space via the introduction hole 51 and the passage 39 is a refrigerant gas of gaseous phase of the condenser 15 as a driving gas in the ejector 14 (the refrigerant gas flowing into the ejector 14 via the pipes 47, 48, 49). Thus, the passage 39 is different from the ‘...liquefied liquid supply ports configured to supply a liquefied liquid of a compressed gas...’, as recited in amended claim 1.” However, the office respectfully disagrees. First off, the limitation “ports configured to supply a liquefied liquid” is directed to ports and its intended use which is to supply a liquid. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.S/Examiner, Art Unit 3746                                                                                                                                                                                                                                                              

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746